Citation Nr: 0307261	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-04 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 
2000, for a grant of service connection for a cognitive 
disorder.

2.  Entitlement to an increased evaluation for a cognitive 
disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine with a history of 
myofascial pain of the cervical spine and trapezius, 
currently evaluated as 20 percent disabling.

(The issues of entitlement to increased evaluations for 
sinusitis and a skin disorder and entitlement to an earlier 
effective date for a grant of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities will be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from June 1971 to December 
1974 and from December 1978 to February 1992 and from March 
1992 to September 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 2000, August 2000, and April 
2001 by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The date of claim of entitlement to service connection 
for a cognitive disorder was October 7, 1993.

2.  Entitlement to service connection for a cognitive 
disorder arose on September 29, 2000.

3.  A cognitive disorder is primarily manifested by verbal 
memory processing difficulty; the disability is productive of 
no more than moderate social and occupational impairment.

4.  A cervical spine disability is primarily manifested by 
slight limitation of motion and increased pain on use without 
any incapacitating episodes.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than April 17, 
2000, for a grant of service connection for a cognitive 
disorder is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).

2.  The criteria for an evaluation in excess of 50 percent 
for a cognitive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.130, Diagnostic Code 9327 (2002). 

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the cervical spine with a 
history of myofascial pain of the cervical spine and 
trapezius have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5290, 5293 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a March 24, 2003, letter, the Board notified the veteran as 
follows: 

We have a duty to notify you and your representative, 
if you have one, of any information and evidence needed 
to substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your 
address and Social Security number or the name and 
address of a medical care provider who may have 
evidence pertinent to the claim.  In your case, 
evidence needed to substantiate your claim for 
entitlement to an effective date earlier than April 17, 
2000, for a grant of service connection for a cognitive 
disorder would be evidence showing that you filed a 
claim of entitlement to service connection for a 
cognitive disorder prior to April 17, 2000.  Evidence 
needed to substantiate your claim for entitlement to an 
evaluation in excess of 50 percent for a cognitive 
disorder would be evidence tending to show that you 
meet the criteria for the next higher rating, which is 
occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships.  Evidence needed to 
substantiate your claim for entitlement to an 
evaluation in excess of 20 percent for degenerative 
joint disease of the cervical spine with a history of 
myofascial pain of the cervical spine and trapezius 
would be evidence tending to show that you meet the 
criteria for the next higher rating, which is: severe 
limitation of motion of the cervical spine; or 
incapacitating episodes of cervical spine and trapezius 
pain having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician.  You are expected to obtain 
and submit such evidence, if you are able to do so.  

The veteran and his representative responded to the Board's 
letter in March 2003.  They did not submit any evidence 
showing that the veteran filed a claim of entitlement to 
service connection for a cognitive disorder prior to April 
17, 2000, and they did not submit any medical evidence in 
support of the veteran's claims for increased evaluations for 
a cognitive disorder and for degenerative joint disease of 
the cervical spine with a history of myofascial pain of the 
cervical spine and trapezius.  

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002). 

In the instant case, on October 7, 1993, the veteran filed VA 
Form 21-526, Veteran's Application for Compensation and 
Pension, and VA Form 21-4138, Statement in Support of Claim.  
On those forms, he asserted claims of entitlement to service 
connection for multiple disabilities, including memory 
dysfunction. 

A decision of the Board in December 1997 denied the veteran's 
claim of entitlement to service connection for a disorder 
characterized by memory dysfunction.  In that decision, the 
Board found that service connection could not be granted for 
memory dysfunction on either a primary or secondary basis 
because it was the result of alcohol abuse.  However, a 
decision of the Board in January 2000 determined that the 
Board's decision in December 1997 denying service connection 
for a disorder characterized by memory dysfunction involved 
clear and unmistakable error.  A rating decision in February 
2000 implemented the Board's decision and granted service 
connection for mental dysfunction secondary to alcohol abuse 
and assigned a non-compensable evaluation effective October 
1, 1993.  

In a facsimile message to the RO Director dated April 27, 
2000, the veteran asserted that he should be awarded 
compensation for a short-term verbal memory deficit.  
(Although the RO has stated that the veteran reopened a claim 
for service connection for a cognitive disorder on April 17, 
2000, a careful review of the claims file by the Board failed 
to reveal a communication from the veteran to the RO date-
stamped April 17, 2000.)

A rating decision in August 2000 increased the evaluation of 
memory dysfunction secondary to alcohol abuse to 30 percent, 
effective October 1, 1993.  

In September 2000, the veteran was afforded a VA 
neuropsychological evaluation, which included psychological 
testing.  The examiner reported that: the test findings 
continued to indicate a mild to moderate deficit in certain 
verbal processing abilities; the veteran's poor verbal memory 
was probably secondary to slow verbal processing rather than 
a primary memory deficit; the origin of his processing 
problems continued to be unclear but it was more likely to be 
organic than functional; and neither his previous alcohol 
abuse nor his reported sleep difficulties were likely causes 
of the pattern of results.

In January 2001, a consulting clinical psychologist reported 
to the Michigan Disability Determination Service that: he had 
reviewed the VA neuropsychologist's report which alluded to 
cognitive processing problems which are probably organic but 
whose origin is unclear; by organic, the VA neuropsychologist 
seemed to imply that the veteran's problems were not caused 
by psychological concerns or disorder; he interpreted this to 
mean that the veteran's processing problems were native to 
his brain makeup rather than to mean that they were 
attributable to specific incursion or pathology; the VA 
neuropsychologist's report of findings suggested that the 
veteran had some lower than average processing abilities but 
drew far short of attributing them to a specific brain 
disorder as such; and he could not confidently attribute the 
veteran's personality dysfunction to brain injury.  The 
consulting clinical psychologist reported an Axis I diagnosis 
of rule out schizoaffective disorder, bipolar type, and an 
Axis II diagnosis of schizotypal personality disorder.

The veteran was afforded a VA psychiatric examination in 
January 2001.  The diagnosis was cognitive disorder, not 
otherwise specified.  The examining psychiatrist reported 
that: he could find no one likely etiology for the veteran's 
mental disorder; the report in the veteran's records of head 
trauma in service in 1979 was not supportive of a serious 
closed head injury; it did not appear that alcohol abuse was 
in and of itself the sole etiology of his current 
difficulties; he was unable to provide an opinion as to one 
likely etiology of the veteran's mental disorder; it might 
well be that his past alcohol abuse contributed to his 
difficulties; it might well be that the described minor head 
injury in 1979 contributed to his difficulties; his 
impairment appeared to be exacerbated by characterological 
difficulties; and it might be in fact that his difficulties 
were not caused by a past history of alcohol abuse which was 
now in sustained remission.

In October 2000, the veteran filed a notice of disagreement 
with the rating decision of August 2000 and a statement of 
the case was furnished on the issue of entitlement to an 
evaluation in excess of 30 percent for memory dysfunction 
secondary to alcohol abuse.  In April 2001, in a supplemental 
statement of the case (SSOC), the RO found that the veteran 
had a cognitive disorder which had its onset while he was on 
active duty in the mid-1980s and that it was at least as 
likely as not that his cognitive disorder resulted from 
factors other than alcohol abuse.  The SSOC of April 2001 re-
characterized the service connected disability as a cognitive 
disorder and assigned an evaluation of 50 percent effective 
April 17, 2000, which was stated to be the date of a reopened 
claim.  The veteran has initiated and completed an appeal on 
the issue of entitlement to an effective date earlier than 
April 17, 2000, for the grant of service connection for a 
cognitive disorder.

In view of the fact that the veteran's memory dysfunction has 
been found by a VA psychologist and a private psychologist to 
be a manifestation of a cognitive disorder for which service 
connection has been granted, the Board finds that the date of 
claim for service connection for a cognitive disorder not the 
result of alcohol abuse was the date on which the veteran 
asserted a claim of entitlement to service connection for 
memory dysfunction, October 7, 1993.  However, the Board also 
finds that entitlement to service connection for a cognitive 
disorder not the result of alcohol abuse did not arise, at 
the earliest, until the date of the veteran's VA 
neuropsychological evaluation on September 29, 2000, when the 
examiner found that the veteran had psychological deficits 
which were not the result of alcohol abuse.  The RO has 
assigned an effective date of April 17, 2000, for the grant 
of service connection for a cognitive disorder.  The evidence 
of record does not show that entitlement to service 
connection for a cognitive disorder arose prior to April 17, 
2000.  There is thus no basis for the assignment of an 
effective date earlier than April 17, 2000, for the grant of 
service connection for a cognitive disorder, and entitlement 
to an effective date earlier than the one assigned by the RO 
is not established.  38 U.S.C.A. § 5110 (West 2002);38 C.F.R. 
§ 3.400 (2002).

II. Rating in Excess of 50 Percent for A Cognitive Disorder

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.130, Diagnostic Code 9327, pertaining to an 
organic mental disorder other than dementia, and a general 
rating formula for mental disorders, provide that a 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

In a recent case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the United 
States Court of Appeals for Veterans Claims (Court), in 
affirming the Board's decision, rejected an appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, fourth edition (DSM-IV) should replace 
the criteria in the general formula for rating mental 
disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Court held 
that, in rating mental disorders, VA is to consider all 
symptoms of a claimant's condition which affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002).

The veteran's service medical records document complaints by 
the veteran of memory difficulties.  For example, an entry in 
July 1992 noted a history of substance abuse and 
characterized the veteran's memory impairment of unknown 
etiology, with emotional distress as a possible cause.  A 
neuropsychological evaluation in August 1993 found that that 
the veteran had moderate difficulty in learning and recalling 
verbal information.  His verbal memory abilities were 
significantly lower than his other intellectual abilities.  
The examiner reported that: the veteran's deficit might 
represent a problem of longstanding etiology or might be 
secondary to his extensive substance abuse or to another 
organic factor; and he did not appear to have global alcohol 
dementia or an amnesic disorder.

At a VA psychiatric examination in November 1993, the 
diagnoses were alcohol dependence, in remission, and rule out 
dementia.  The examiner commented that it was likely that the 
veteran's memory impairment would improve the longer he 
abstained from alcohol and that the veteran did not appear to 
be socially or occupationally impaired.  At a VA 
psychological evaluation in November 1996, the findings 
included mild to moderate decline in certain verbal 
processing abilities.  His poor verbal memory was probably 
secondary to slow verbal processing, the origin of which was 
unclear but appeared to be organic rather than functional.  
The examiners commented that alcohol abuse usually leads to 
difficulty with visual-spatial abilities rather than 
difficulty with verbal abilities.  At a VA psychiatric 
examination in November 1996, the diagnosis was alcohol 
abuse.  The examiner found that the veteran did not meet the 
criteria for a diagnosis of dementia or major depressive 
disorder and that, although the etiology of the veteran's 
memory disorder was unclear, the most likely possibility was 
long-term alcohol abuse.  The examiner reported that the 
veteran did not currently appear to be significantly impaired 
socially or occupationally as a result of his memory deficit.  
He assigned a Global Assessment of Functioning (GAF) score of 
75.  The Board notes that the GAF scale is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 75 
denotes no more than slight impairment in social, 
occupational, or school functioning.

At a VA neuropsychological evaluation in September 2000, it 
was noted that the veteran had been previously seen in 
November 1996 for cognitive testing with a history of alcohol 
abuse from approximately 1970 to 1991 and a history of a head 
injury in 1979, reportedly without loss of consciousness.  
The veteran complained of poor sleep.  He stated that he was 
unemployed and living with his 90 year old grandmother.  He 
said that he had a master's degree in counseling and that he 
had had 10 jobs in the last 4 years, including positions as a 
VA vocational rehabilitation specialist and at the post 
office.  He stated that he quit his post office job due to 
memory problems.  Psychological testing revealed that: in 
terms of general intelligence, the veteran was functioning in 
the high-average range on verbal tests and in the upper half 
of the average range on visual-spatial tests; his optimal 
abilities were estimated to be in the range 100-115; his 
score on tests of learning and memory was in the average 
range, but verbal memory abilities were in the borderline-
deficient range; and he scored in the high-average range on 
non-verbal measure of reasoning.  A personality inventory 
resulted in a profile which was somewhat elevated but 
generally within normal limits.  Persons with similar 
profiles have a tendency to be preoccupied with somatic 
concerns and to minimize their psychological concerns.  As 
noted above, the neuropsychological examiner reported that: 
the test findings continued to indicate a mild to moderate 
deficit in certain verbal processing abilities; the veteran's 
poor verbal memory was probably secondary to slow verbal 
processing rather than a primary memory deficit; the origin 
of his processing problems continued to be unclear but it was 
more likely to be organic than functional; and neither his 
previous alcohol abuse nor his reported sleep difficulties 
were likely causes of the pattern of results.  The examiner 
reported that the veteran's profile of test results would not 
exclude him from most jobs, although his verbal learning 
difficulties would have to be taken into account.  However, 
his behavioral presentation (agitation, low frustration 
tolerance, volubility, hypomania) would detract from his 
ability to stay in a job for any length of time, and his 
reported poor work history supported a conclusion that he was 
unemployable.  In October 2000, the examiner reported a 
diagnosis on Axis II of schizotypal personality disorder, 
based on the following criteria: odd beliefs; odd thinking an 
speech (vague, circumstantial, overelaborate); suspicious or 
paranoid ideation; inappropriate or constricted affect; and 
behavior or appearance which is odd, eccentric, or peculiar.  

In January 2001, the veteran was evaluated by a consulting 
clinical psychologist to the Michigan Disability 
Determination Service, who rendered a diagnosis on Axis I of 
rule out schizoaffective disorder, bipolar type, and, on Axis 
II, schizotypal personality disorder.  The consulting 
psychologist found that the personality dynamics which the 
veteran exhibited likely meant that he would not last very 
long in a job requiring much in the way of sustained focus.  
As noted above, he found that the veteran's personality 
dysfunction was not attributable to brain injury.

At a VA psychiatric examination in January 2001, the veteran 
claimed to have memory difficulties and to have had a change 
in his personality as results of a head injury in service in 
which he fell from a motorcycle.  On mental status 
examination, he was cooperative and talkative; his speech was 
clear; he demonstrated a full range of mood and affect during 
the examination; at times, he showed irritability, anxiety, 
and mild anger; at other times, he showed mild depression; at 
times he was tangential and circumstantial; he admitted to 
volatility and mood changes; he was rational and logical; he 
denied all symptoms of psychotic thought disorder; on 
testing, he had difficulty with short-term memory.  The 
diagnosis on Axis I was cognitive disorder, not otherwise 
specified.  The diagnosis on Axis II was personality 
disorder, not otherwise specified, with schizotypal and 
narcissistic traits.  Stressors on Axis IV were multiple 
psychosocial and environmental problems including problems 
with primary support group; occupational problems; housing 
problems; and financial problems.  The GAF score was 50.  The 
examiner reported that the veteran had moderate symptoms and 
serious impairment in social and occupational functioning.

Upon consideration of the evidence of record, the Board finds 
that the veteran's social and occupational impairment is 
primarily the result of a non-service connected personality 
disorder and in only a limited way related to his service 
connected cognitive disorder for which he is seeking an 
evaluation in excess of 50 percent.  This conclusion is 
supported by the VA neuropsychological and psychiatric 
evaluations which the veteran has been afforded and, 
especially by the neuropsychologist's finding that the 
veteran's behavioral problems and not his memory difficulties 
probably preclude him from maintaining employment.  The 
private consulting psychologist reached a similar conclusion.  
Although the veteran has a cognitive disorder manifested by 
verbal processing difficulties, he has at least average 
intelligence and intellectual abilities otherwise.  Under 
38 C.F.R. § 4.130, Diagnostic Code 9327, and the general 
rating formula for mental disorders, memory impairment, the 
manifestation of the veteran's cognitive disorder, is 
recognized as a symptom of impairment warranting an 
evaluation of 50 percent, which is the currently assigned 
rating.  Difficulty in establishing and maintaining effective 
work and social relationships is also recognized as a symptom 
of impairment warranting an evaluation of 50 percent.  The 
veteran has not been found by examiners to exhibit most of 
the symptoms recognized as indicative of impairment 
warranting an evaluation of 70 percent.  He has not 
demonstrated: suicidal ideations; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Although he has demonstrated difficulty in adapting 
to stressful circumstances (including work or a work like 
setting) and an inability to establish and maintain effective 
relationships, such symptoms have not been attributed to his 
service connected cognitive disorder as opposed to his non-
service connected personality disorder.  The Board concludes 
that the disability picture presented by the veteran's 
service connected cognitive disorder does not more nearly 
approximate the criteria for an evaluation in excess of 50 
percent, and entitlement to that benefit is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9327 (2002).     

III. Rating in Excess of 20 Percent for Cervical Spine 
Disorder

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5290 provides 
that slight limitation of motion of the cervical spine 
warrants an evaluation of 10 percent; moderate limitation of 
motion warrants an evaluation of 20 percent; and an 
evaluation of 30 percent requires severe limitation of motion 
of the cervical spine.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2002).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2002).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2002).

The United States Court of Appeals for Veterans Claims has 
held that a diagnostic code based on limitation of motion of 
a joint does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

During the pendency of this appeal, the provisions of the 
rating schedule pertaining to intervertebral disc syndrome 
were revised.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  Under the former criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
disc syndrome with recurring attacks warranted an evaluation 
of 20 percent.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

The revised criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 are as follows: 

5293 Intervertebral disc syndrome:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months..................						
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 
months....................................................
.		40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 
months....................................................
.		20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months....................................................
.		10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

VA X-rays of the veteran's cervical spine in November 1996 
showed: narrowing and degenerative joint disease of the C5-6 
interspace; posterior osteophyte formation causing narrowing 
of the bilateral intervertebral foramens of C-4 through C-7, 
left more than right; no collapsed vertebral body or 
significant narrowing of the rest of the intervertebral disc 
space; and no subluxation or instability.

A VA MRI study of the cervical spine in November 1996 showed: 
straightening of the normal cervical lordosis from C-3 
through C-6; moderate spondylotic changes manifested by 
posterior subligamentous disc protrusion at C3-4, C4-5, C5-6, 
and C6-7, with no discrete disc herniation; loss of disc 
height at C5-6 with posterior disc bulging, subligamentous 
disc protrusion and posterior end plate osteophyte formation 
causing minor indentation upon the anterior aspect of the 
cord; and moderate to severe neural foraminal narrowing at 
C4-5 and C5-6, with no significant neural foraminal narrowing 
at other imaged levels.

At a VA spine examination in April 2000, the veteran 
complained of having pain in his neck since an injury in 
service.  He stated that the pain increased with movement of 
his neck and that he was taking Valium and Percocet for neck 
pain.  He indicated that the pain was located mostly in the 
right posterior neck and radiated to his right upper 
extremity and, less often, to his left upper extremity.  He 
stated that 2 or 3 times per week he would not be able to 
move his head when he woke up until he rolled it around.  On 
examination, range of motion of the cervical spine was 
forward flexion to 50 degrees, extension to 60 degrees, 
lateral flexion to 30 degrees, bilaterally, right rotation to 
30 degrees, and left rotation to 35 degrees.  Any movement of 
his neck seemed to increase his pain.  He was tender to 
palpation in the posterior neck region, particularly the 
upper shoulder area on the right.  Muscle strength was 5/5 
and equal, bilaterally.  Sensory examination was normal.  The 
veteran declined any diagnostic studies.  The diagnoses were 
chronic neck pain with features of myofascial pain and 
degenerative disc disease of cervical spine possibly 
contributing to pain but unlikely to be the sole cause of 
chronic pain.

A VA treatment record in September 2000 noted that the 
veteran had no significant pain in the nuchal insertion of 
the nuchal (posterior neck) muscles and that he was otherwise 
nontender in the neck.

A physician who evaluated the veteran in January 2001 for the 
Michigan Disability Determination Service reported that the 
veteran complained that even minimal movement of his neck was 
painful.  He found that it was hard to correlate previous MRI 
findings with the veteran's complaints of neck pain.  He 
recommended that the veteran have a neuropsychological 
evaluation and an evaluation of his pain.

The limitation of motion of the veteran's cervical spine at 
the VA examination in April 2000 was no more than slight and 
thus would warrant no more than an evaluation of 10 percent 
under Diagnostic Code 5290.  The veteran has not had any 
incapacitating episodes of neck pain as that term is defined 
in revised Diagnostic Code 5293, in the absence of any 
physician-prescribed bed rest, and so entitlement to an 
evaluation in excess of 10 percent is not warranted.  The VA 
examiner found that cervical disc pathology may contribute to 
the veteran's neck pain but there are other causes.  In view 
of that finding, severe intervertebral disc syndrome with 
recurring attacks with intermittent relief required for an 
evaluation of 40 percent under former Diagnostic Code 5293 
has not been demonstrated.  The Board finds that the 
veteran's significant neck pain on use warrants an evaluation 
of 20 percent but no more under the holding of DeLuca.  
However, there is no basis in the record for an evaluation in 
excess of 20 percent for the veteran's cervical spine 
disability, and entitlement to that benefit is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5290, 5293.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  However, the 
Board finds that in this case that the disability picture 
presented by the veteran's cognitive and cervical spine 
disorders is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted. The Board is therefore not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER


Entitlement to an effective date earlier than April 17, 2000, 
for a grant of service connection for a cognitive disorder is 
denied.

Entitlement to an evaluation in excess of 50 percent for a 
cognitive disorder is denied.

Entitlement to an evaluation in excess of 20percent for 
degenerative joint disease of the cervical spine with a 
history of myofascial pain of the cervical spine and 
trapezius, is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

